Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 1 of 11 PageID #: 120



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

   Leonid Goldstein,

                            Plaintiff,

            v.
                                           Case No. 6:19-cv-00389-JCB-KNM
   Facebook, Inc.,

                            Defendant.




       DEFENDANT FACEBOOK INC.’S REPLY IN SUPPORT OF ITS MOTION TO
          DISMISS OR, ALTERNATIVELY, MOTION TO TRANSFER VENUE




  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 2 of 11 PageID #: 121




  I.        INTRODUCTION

            The Science for Humans and Freedom Institute, which is operated by pro se Plaintiff

  Leonid Goldstein, ran advertisements on Facebook that promoted content critical of Hezbollah.

  Plaintiff was apparently unperturbed to let the world know about the Institute’s critical views of

  Hezbollah. But when Facebook later archived the advertisements in its online repository of

  electoral and issue-based advertising, Plaintiff cried foul and complained that the inclusion of the

  ads in the repository made him a target for retaliation by Hezbollah. Plaintiff does not allege that

  anyone from Hezbollah has ever heard of him, his Institute, or the advertisements he ran.

  Nonetheless, Plaintiff now sues Facebook for a grab-bag of claims—violating his civil rights,

  infringing his copyright, and committing acts of international terrorism. As explained in

  Facebook’s motion to dismiss, none of these claims withstands scrutiny and nothing in Plaintiff’s

  Opposition brief (hereinafter, “Opp’n Br.”) convincingly suggests otherwise. Plaintiff’s complaint

  should be dismissed with prejudice or, in the alternative, transferred to the United States District

  Court for the Northern District of California.

  II.       THE COMPLAINT MUST BE DISMISSED FOR FAILURE TO STATE ANY
            CLAIM

            A.    Plaintiff fails to state a claim under the Antiterrorism Act (ATA)

            In his Complaint, Plaintiff asserts that Facebook aided and abetted Hezbollah in two

  respects—first, by making available a set of general-purpose communication tools that happen to

  be used by Hezbollah; and second, by creating an Ad Library that the public—including members

  of Hezbollah—can search and thereby identify Facebook ads on any host of subjects—including

  ads concerning Hezbollah. Facebook debunked the first theory in its Motion to Dismiss, citing

  numerous cases that have already held, on a 12(b)(6) motion, that Facebook is not liable under the

  ATA for how any user may use its tools and, in any event, Facebook is not subject to liability



                                                   1
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 3 of 11 PageID #: 122




  given the protections afforded under the Communications Decency Act, 47 U.S.C. 230(c). Plaintiff

  fails to defend this theory in his Opposition brief and thus appears to have abandoned it.

            This leaves Plaintiff’s second theory—that Facebook somehow provided Hezbollah with

  the ability to view content critical of it—and, by extension, the parties posting such content—when

  it created the Ad Library. As explained in Facebook’s moving papers and as discussed further

  below, this theory suffers from numerous defects.

                   1.      Facebook did not supply Plaintiff’s private information to Hezbollah

            The Complaint alleges that Facebook provided Hezbollah with Plaintiff’s “private and

  personally identifiable information” and that this amounted to aiding a terrorist organization in the

  commission of an act of international terrorism. But Plaintiff’s own allegations make clear that the

  premise of this assertion is incorrect: Facebook did not provide any of Plaintiff’s personal

  information, such as his “nam[e], addres[s], and financial information.” Compl. ¶12. Instead, it

  alleges that, at most, the Ad Library contained the name of the Institute and how much it spent on

  advertising. The Complaint concedes that Facebook did not even supply the address of the Institute

  or Plaintiff’s affiliation with it. Rather, the Complaint concedes that such information could be

  gleaned by searching other sources on the Internet—namely the websites for Buzzfile and

  Hoovers. See Compl. Appendix A, Screens 7-8; Compl. ¶ 17. Plaintiff fails to respond to any of

  these points in his Opposition Brief, and thus tacitly concedes there is no factual predicate for his

  ATA claim.

                   2.      Plaintiff has not been injured by an act of international terrorism,
                           much less one proximately caused by Facebook

            Plaintiff fails to identify any act of international terrorism by Hezbollah that injured him.

  Although he pleads that he moved to a new address and is concerned about possible retaliation by

  Hezbollah, he fails to tie his conduct and concern to an act of international terrorism itself,



                                                     2
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 4 of 11 PageID #: 123




  something he must do to state a claim. This dooms Plaintiff’s claim under 18 U.S.C. § 2333(a) and

  18 U.S.C. § 2333(d)(2). It also means Plaintiff has not pled an injury necessary to have Article III

  standing.

            Even if relocation and fear were cognizable injuries and even if they were in some way tied

  to international terrorism, Plaintiff fails to establish that Facebook proximately caused them. See

  Fields v. Twitter, Inc., 881 F.3d 739, 744 (9th Cir. 2018) (to establish a claim under 18 U.S.C.

  § 2333(a), a plaintiff must plausibly plead “some direct relationship between the injuries that he

  or she suffered and the defendant’s acts”). Because it fails to plead both injury and proximate

  causation, the Complaint’s ATA claim must be dismissed.

                   3.      Plaintiff’s claim for direct liability fails because he does not and
                           cannot plead that the creation of the Ad Library was an act of
                           international terrorism

            Plaintiff makes clear that his claim against Facebook under the ATA is for primary (direct)

  liability under 18 U.S.C. § 2333(a) and not one for secondary (indirect) liability under 18 U.S.C.

  § 2333(d). See Opp’n Br. at 11 (“Plaintiff requests relief under 18 U.S.C. § 2333(a)). As a result,

  to state a claim for primary liability, Plaintiff must plausibly plead that Facebook’s own actions

  constituted international terrorism. Cf. Linde v. Arab Bank, 882 F.3d 314, 328 (2d Cir. 2018)

  (under a theory of aiding and abetting terrorism, defendant’s own actions would not have to satisfy

  the definition of international terrorism under 18 U.S.C. § 2331(1)). Plaintiff has failed to do so.

            For purposes of the ATA, international terrorism is expressly defined in 18 U.S.C.

  §2331(1) as activities that satisfy three requirements. First, the activities must “involve violent

  acts or acts dangerous to human life that are a violation of the criminal laws of the United States.”

  Second, the acts must appear to be intended to “intimidate or coerce a civilian population,”

  “influence the policy of a government by intimidation or coercion,” or “affect the conduct of a




                                                     3
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 5 of 11 PageID #: 124




  government by mass destruction, assassination, or kidnapping.” Third, the action must “occur

  primarily outside the territorial jurisdiction of the United States.”

            As an initial matter, Plaintiff does not offer—and, indeed, cannot offer—any plausible

  allegations that Facebook’s creation of the Ad Library satisfies the second or third requirements

  for any activity to constitute international terrorism as listed above. This, in and of itself, is a reason

  to dismiss Plaintiff’s first cause of action with prejudice.

            As for the first requirement, Plaintiff appears to argue that Facebook’s creation of the Ad

  Library constitutes a criminal act under 18 U.S.C. § 2339A or § 2339B. Those statutory provisions

  make it a criminal act to provide material support to terrorists or terrorist organizations. But

  Plaintiff fails to plausibly plead the requirements under those statutes either. First, Plaintiff has

  failed to plausibly plead that Facebook has provided any support. He asserts in his Opposition brief

  that the Ad Library amounts to “expert advice and assistance” but neither the Opposition brief nor,

  more importantly, the Complaint contains any explanation why. Second, he fails to plead, as he

  must, that Facebook created the Ad Library “knowing or intending” that it would be used in the

  preparation or carrying out of any terrorist act.

            Because Plaintiff has not pled anything to establish that Facebook’s creation of the Ad

  Library was an act of international terrorism, his claim for primary (direct) liability under 18

  U.S.C. §2333(a) must be dismissed with prejudice.

                   4.      Plaintiff fails to state a claim for indirect or secondary liability

            As explained above, it appears Plaintiff is only pursuing a claim for direct liability. But

  even if Plaintiff is also pursuing a claim for secondary liability, that too must be dismissed with

  prejudice. Facebook explained in its opening brief why Plaintiff failed to state a claim for

  secondary liability. See Mot. To Dismiss at 6. Plaintiff failed to respond to these arguments.




                                                      4
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 6 of 11 PageID #: 125




            B.     Plaintiff fails to state a claim for copyright infringement

            Plaintiff’s copyright claim must be dismissed because Plaintiff has failed to satisfy the

  statutory requirement that he register his work with the Copyright Office prior to filing a suit for

  infringement. Plaintiff does not dispute that he has not registered his work; instead, his principal

  argument is that registration is not required. See Opp’n Br. at 16. Plaintiff is incorrect. 17 U.S.C.

  § 411(a) specifically provides that, apart from statutory exceptions not applicable here, “no civil

  action for infringement of the copyright in any United States work shall be instituted until

  preregistration or registration of the copyright claim has been made in accordance with this title.”

  The Supreme Court reaffirmed the necessity of securing a copyright registration this past March

  in Fourth Estate Public Benefit Corp. v. Wall-Street.com:

            Before pursuing an infringement claim in court, however, a copyright claimant
            generally must comply with § 411(a)’s requirement that “registration of the
            copyright claim has been made.” § 411(a). Therefore, although an owner’s rights
            exist apart from registration, see § 408(a), registration is akin to an administrative
            exhaustion requirement that the owner must satisfy before suing to enforce
            ownership rights.

  139 S. Ct. 881, 887 (2019).

            C.     Plaintiff fails to state a civil rights claim under 42 U.S.C. § 1985

            Plaintiff provides nothing but conclusory assertions in defense of his civil rights claim

  under 42 U.S.C. § 1985(3). As explained in Facebook’s opening brief, there are no factual

  allegations that plausibly establish any conspiracy between Facebook, Google, and Twitter.

  Plaintiff disagrees and points to paragraphs 60 and 90-92 of his Complaint. But those paragraphs

  merely allege that Plaintiff attempted to run ads on Facebook, Google, and Twitter and was unable

  to do so. The mere fact that Plaintiff could not run ads on these platforms does not imply an

  agreement of any sort between Google, Twitter, and Facebook, much less an agreement to target

  Plaintiff in particular.



                                                      5
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 7 of 11 PageID #: 126




            Next, Plaintiff’s claim must be dismissed because there is no allegation of racial animus,

  as there must be in the Fifth Circuit.1 Plaintiff offers little in response other than to assert that

  “Facebook has multiple kinds of animus” that will “be discovered in the lawsuit.” But the mere

  filing of a complaint is not a license to engage in a costly discovery expedition. The complaint

  must contain allegations sufficient to state a claim that pass Rule 11 muster. The Complaint does

  not and must be dismissed as a result.

            Finally, Plaintiff’s claim must be dismissed because there are no allegations demonstrating

  state action. Plaintiff responds by citing an article mentioning that Facebook is “engaged” with

  various government agencies to detect and stop foreign misinformation campaigns in U.S.

  elections. This does not make Facebook a “state actor,” and Plaintiff cites no caselaw suggesting

  otherwise. Even if he did, Plaintiff never establishes how Facebook is a state actor with respect to

  the two allegations at issue in this lawsuit—Facebook’s creation of the Ad Library and Facebook’s

  alleged decision not to run Plaintiff’s ads. Because there is no allegation of state action, Plaintiff’s

  civil rights claim must be dismissed. See United Bhd. of Carpenters and Joiners of Am., Local

  610 v. Scott, 463 U.S. 825 (1983) (there can be no claim under Section 1985(3) for violations of

  First Amendment rights unless there is a showing of state involvement).

  III.      THE LAWSUIT SHOULD BE TRANSFERRED TO THE NORTHERN
            DISTRICT OF CALIFORNIA

            Although Facebook has moved this Court to dismiss Plaintiff’s Complaint with prejudice,

  if the Court is not inclined to do so, Facebook requests, in the alternative, for this lawsuit to be

  transferred to the United States District Court for the Northern District of California. Plaintiff




  1
   Chaney v. Races & Aces, 590 F. App’x 327, 330 (5th Cir. 2014); Johnson ex rel. Wilson v.
  Dowd, 305 F. App’x 221, 224 (5th Cir. 2008); Horaist v. Doctor’s Hosp. of Opelousas, 255 F.3d
  261, 271 (5th Cir. 2001); Newberry v. E. Tex. State Univ., 161 F.3d 276, 281 n.2 (5th Cir. 1998).


                                                     6
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 8 of 11 PageID #: 127




  offers several arguments opposing transfer. But as explained below, none of them withstands

  scrutiny.

            A.     Plaintiff and Facebook entered into an enforceable contract

            Plaintiff alleges he never entered into a contract with Facebook and Facebook’s evidence

  to the contrary is merely legal conclusions. Opp’n Br. at 6-7. In fact, Facebook has provided

  competent evidence—a declaration explaining the user interface Plaintiff would have confronted

  when he posted his ads, the fact the interface would have informed Plaintiff that the decision to

  publish his ad amounted to an agreement to abide by Facebook’s Terms of Use, and a hyperlink

  to the Terms of Use itself. See Declaration of Nicholas Wong in Support of Defendant’s Motion

  to Transfer. These are facts, not legal conclusions. Courts in California2 and Texas3 have found

  enforceable contracts under similar circumstances. Plaintiff offers no evidence whatsoever to rebut

  Facebook’s evidence. Consequently, the only evidence before this Court points in one direction:

  Plaintiff and Facebook entered into an enforceable contract.

            B.     The contract is not unconscionable or illegal

            Plaintiff argues the contract is illegal because it is a contract of adhesion. Putting aside

  whether the contract is one of adhesion—something Facebook contests—even if it were that would




  2
    Crawford v. Beachbody, LLC, 2014 WL 6606563, at *3 (S.D. Cal. Nov. 5, 2014) (upholding
  agreement where, directly above an orange button labeled “PLACE ORDER,” website stated that
  “[b]y clicking Place Order below, you are agreeing that you have read and understand” the terms
  of service). See also Nguyen v. Barnes & Noble, Inc., 763 F. 3d 1171, 1175, 1176-77 (9th Cir.
  2014); Flores v. Uber Tech., 2018 WL 5937253, at *4 (C.D. Cal. Sept. 5, 2018); Nevarez v.
  Forty Niners Football Co., LLC, 2017 WL 3492110, at *2, *8 (N.D. Cal. Aug. 15, 2017).
  3
    Southwest Airlines v. Boardfirst, LLC, 2007 U.S. Dist. LEXIS 96230, 17-22 (N.D. Tex. 2007);
  Bongalis-Royer v. RJ Worldwide, LLC, 2015 WL 12778846, at *5 (E.D. Tex. July 16, 2015)
  (enforcing clickwrap agreement where “referenced provisions [were] immediately available at
  the stage of assent” via hyperlink).


                                                     7
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 9 of 11 PageID #: 128




  not stand in the way of its enforceability in California4 or Texas.5 Plaintiff also suggests that the

  contract is illegal because it “forces users into involuntary servitude.” Opp’n Br. at 7. Presumably,

  Plaintiff is referring to the fact that the Terms include a provision providing Facebook with a

  license to display content uploaded by users. Plaintiff never explains why this constitutes

  “servitude,” especially considering the fact the users like Plaintiff have the unilateral power to

  terminate the license by deleting their content or their account. See Wong Decl. Exh. A, § 3.1;

  Exh. B, § 3.1.

            C.     Plaintiff is presumed to have read the contract and the documents it
                   incorporates

            Contracts are enforceable in both California6 and Texas7 irrespective of whether one of the

  parties elects not to read the contract itself. And although Plaintiff complains that the contract is

  confusing to him given the fact it incorporates, by reference, additional documents—the contract

  provision at issue here—the forum selection clause—is contained in the Terms of Service itself,

  not another contract document.

            D.     This lawsuit is encompassed within the forum selection clause

            Plaintiff asserts that his lawsuit falls outside the scope of the forum selection clause. But

  all of Plaintiff’s claims arise from his use of the Facebook platform and hence arise from his use

  of a Facebook product. See Wong Decl. Exh. A, § 4 and preface (forum selection clause governs

  claims arising out of or relating to Facebook’s Terms or Facebook’s Products, where Facebook



  4
    Graham v. Scissor-Tail, Inc., 623 P.2d 165 (Cal. 1981).
  5
    In re Lyon Fin. Servs., Inc., 257 S.W. 3d 228 (Tex. 2008).
  6
    Stewart v. Preston Pipeline Inc., 36 Cal. Rptr. 3d 901, 921 (Cal. Ct. App. 2005).
  7
    In re Bank One, N.A., 216 S.W.3d 825, 826 (Tex. 2007) (party is assumed to have read a
  contract, including documents specifically incorporated by reference); Pinnacle Interior
  Elements, Ltd. v. Panalpina, Inc., 2010 WL 445927, at *3 (N.D. Tex. Feb. 9, 2010) (quoting In
  re Cajun Elec. Power Coop., Inc., 791 F.2d 353, 359 (5th Cir. 1986)).


                                                     8
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 10 of 11 PageID #: 129




  Products are defined as the products, features, apps, services, technologies, and software that

  Facebook offers); Exh. B, § 4 and preface (same).

            Because Plaintiff entered into an enforceable contract whereby he agreed to litigate any

  dispute against Facebook in California, this lawsuit should be transferred to the United States

  District Court for the Northern District of California.

  IV.       CONCLUSION

            For the foregoing reasons, Facebook respectfully requests that the Court dismiss this

  Complaint with prejudice, or alternatively, that the Court transfer this case to the United States

  District Court for the Northern District of California.

                                                    Respectfully submitted,

                                                     /s/ E. Glenn Thames, Jr.
                                                     E. Glenn Thames, Jr.
                                                     Texas Bar Number 00785097
                                                     glennthames@potterminton.com
                                                     POTTER MINTON
                                                     A Professional Corporation
                                                     110 N. College Avenue, Suite 500
                                                     Tyler, TX 75702
                                                     Tel: (903) 597-8311
                                                     Fax: (903) 593-0846

                                                     ATTORNEY FOR FACEBOOK INC.




                                                    9
  1355608
Case 6:19-cv-00389-JCB-KNM Document 16 Filed 11/18/19 Page 11 of 11 PageID #: 130




                                    CERTIFICATE OF SERVICE

            The undersigned hereby certifies that this document was served on the pro se Plaintiff

  (who has consented to electronic service and obtained the Court’s permission to participate in the

  courts electronic filing and service system) via the Court’s CM/ECF system pursuant to Local

  Rule CV-5 on November 18, 2019.


                                                         /s/ E. Glenn Thames, Jr.
                                                         E. Glenn Thames, Jr.




                                                    10
  1355608
